NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

         LUIS ALONSO PINALES-GARCIA,
                   Petitioner,

                           v.

            DEPARTMENT OF DEFENSE,
                     Respondent.
               ______________________

                      2013-3038
                ______________________

   Petition for review of the Merit Systems Protection
Board in No. AT3330120205-I-1.
                ______________________

                Decided: May 13, 2013
                ______________________

    LUIS ALONSO PINALES-GARCIA, of Colorado Springs,
Colorado, pro se.

     KENNETH S. KESSLER, Trial Attorney, Commercial Lit-
igation Branch, Civil Division, United States Department
of Justice, of Washington, DC, for respondent. With him
on the brief were STUART F. DELERY, Deputy Principal
Assistant Attorney General, JEANNE E. DAVIDSON, Direc-
tor, and HAROLD D. LESTER, JR., Assistant Director.
                 ______________________
2                           LUIS PINALES-GARCIA   v. DEFENSE


    Before RADER, Chief Judge, CLEVENGER, and PROST,
                     Circuit Judges.
PER CURIAM.
     Luis Alonso Pinales-Garcia seeks review of the final
decision of the Merit Systems Protection Board (“Board”)
affirming the decision of the Administrative Judge (“AJ”)
denying Mr. Pinales-Garcia’s request for corrective action
under the Veterans Employment Opportunities Act of
1998 (“VEOA”). Pinales-Garcia v. Dep’t of Def.,
AT3330120205-I-1, 2012 WL 5458125 (M.S.P.B. Nov. 8,
2012). For the reasons set forth below, we affirm.
                             I
    Mr. Pinales-Garcia, a preference-eligible veteran, filed
an appeal with the Board on December 27, 2011, assert-
ing that the Missile Defense Agency (“Agency”) violated
his VEOA rights when it failed to select him for the
position of General Engineer, NH-0801-04, at Redstone
Arsenal, Alabama. Mr. Pinales-Garcia made two argu-
ments concerning the alleged violation of his VEOA
rights: first, that the Agency had violated its notification
obligations under 5 U.S.C. §§ 3312 and 3318 in connection
with having passed him over for the job, and second, that
the Agency further violated his VEOA rights by failing to
properly credit all his prior military and non-military
experience as required by 5 U.S.C. § 3311 and
5 C.F.R. § 302.302(d) when it found him not among the
best qualified applicants for the position at issue. The AJ
held a hearing on Mr. Pinales-Garcia’s arguments in
Huntsville, Alabama, on March 23, 2012.
     The AJ rejected Mr. Pinales-Garcia’s arguments in a
written opinion dated April 24, 2012. With regard to the
first argument, the AJ noted that the notification rights to
which he referred applied only to 30% or greater disabled
veterans. Because Mr. Pinales-Garcia acknowledged at
 LUIS PINALES-GARCIA   v. DEFENSE                      3
the hearing that he was not 30% or more disabled, the AJ
held that the Agency had not violated Mr. Pinales-
Garcia’s VEOA rights by not providing statutory no-
tice. Regarding Mr. Pinales-Garcia’s second argument,
the AJ reviewed the evidence of record, which included
the grounds upon which the Agency determined that Mr.
Pinales-Garcia was not among the best qualified appli-
cants. In particular, the AJ agreed with the Agency that
Mr. Pinales-Garcia, while possessing a solid academic
background, lacked the specialized experience in missile
testing, planning and analysis required for performance of
the Engineer position at issue. Accordingly, the AJ held
that the Agency had not violated Mr. Pinales-Garcia’s
VEOA rights and therefore denied his request for correc-
tive action.
    Mr. Pinales-Garcia timely petitioned the full Board
for review of the AJ’s initial decision. Before the full
Board, Mr. Pinales-Garcia asserted the two arguments he
had made to the AJ, and also proffered additional new
arguments. The full Board rejected the new arguments
because Mr. Pinales-Garcia had not shown that those
arguments were based on new and material evidence that
was previously unavailable. The full Board affirmed the
AJ’s rejection of Mr. Pinales-Garcia’s two arguments. As
to the statutory notification argument, the full Board
agreed with the AJ that Mr. Pinales-Garcia did not quali-
fy for the asserted rights. The full Board alternatively
held that the notification rights under Sections 3312 and
3318 are not applicable to Mr. Pinales-Garcia’s case
because the Agency filled the vacancy at issue under
expedited      hiring     authority     enumerated     at
5 U.S.C. § 3304(a)(3) and 5 C.F.R. § 337.201, which au-
thorizes the Agency to make appointments without regard
to the veterans’ preference provisions in Sections 3309
through 3318. The full Board reviewed the record and
concluded that the AJ considered all relevant evidence
and correctly concluded that the agency considered all of
4                           LUIS PINALES-GARCIA   v. DEFENSE
Mr. Pinales-Garcia’s relevant experience, and hence did
not deny him his rightful opportunity to compete for the
job. In sum, the full Board affirmed the AJ’s denial of Mr.
Pinales-Garcia’s request for corrective action under the
VEOA.
                            II
    Mr. Pinales-Garcia timely sought review of the
Board’s final decision in this court. We must affirm the
final decision unless we determine that it is arbitrary,
capricious, an abuse of discretion, or otherwise not in
accordance with law, or obtained without procedures
required by law, or unsupported by substantial evi-
dence. 5 U.S.C. § 5503(c); see also Hayes v. Dep’t of the
Navy, 727 F.2d 1535, 1537 (Fed. Cir. 1984).
     Mr. Pinales-Garcia repeats his contentions that his
notification rights under VEOA were violated, and that
the Agency failed properly to consider all of his experi-
ence. We agree with the AJ and the Board that the
notification rights which Mr. Pinales-Garcia seeks are not
applicable to his case. We also agree that substantial
evidence supports the Board’s factual conclusion that the
AJ considered all the relevant experience Mr. Pinales-
Garcia offered. In the end, although we agree that Mr.
Pinales-Garcia has distinguished academic credits, his
experience for the position in question was sufficiently
limited so as to disqualify him from being among the best
qualified applicants for the position in question. Like the
full Board, we do not consider any additional arguments
Mr. Pinales-Garcia raises here for the first time. Because
we perceive no legal error in the proceedings below, and
we find substantial evidence to support the Board’s factu-
al findings, we affirm the final decision of the Board.
                          COSTS
    No Costs.